DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/28/2021 has been entered. Claims 1-2, 5, 8-12, 15 and 18-19 remain pending in the application. 

Response to Arguments
Applicant’s arguments, filed 04/28/2021, with respect to the rejections of claims 1, 11 and 18 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wahlbin et al. (US Pub. 2004/0111301) and in view of Potter et al. (US Patent 10,475,127).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) for depending on the canceled claims 4 and 14 respectively. For examination purposes, claim 5 is being interpreted as depending from claim 1, and claim 15 is being interpreted as depending from claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-12, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlbin et al. (US Pub. 2004/0111301) in view of Potter et al. (US Patent 10,475,127). 
As per claim 1, Wahlbin teaches a method of verifying factual accuracy of an event [abstract, “methods and systems for estimating liability for a vehicle accident are provided”], said method comprising the steps of: 
receiving, by a computer, event data [paragraph 0020, “provide to a computer system claim data regarding the vehicle accident … provide to a computer system data for each vehicle involved in a vehicle accident … provide data regarding characteristics of the vehicle accident”], said event data [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident”; paragraph 0354, “Claim data … may contain data entry fields including … an accident location”], wherein said event data includes information provided by the actor [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident”; paragraph 0366, “The assessment of liability in a motor vehicle accident may involve analysis of multiple statements of the description of an accident … The statements may be from the drivers or passengers of vehicles involved”] and information “…” collected by a data collector module [paragraph 0186, “the claims adjuster has collected some or all of the information available, the claims adjuster may enter the information into a computer system”; It can be understood that whichever module/technique which the claims adjuster used to perform the “collecting the data” can be interpreted as the data collector module], wherein the data collector module compiles data from sensor data, weather data, traffic and vehicle data, social data, and legal and regulatory data [paragraph 0187, “The claims adjuster may provide to a computer system a real set of characteristics relating to a real accident”; paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident, or environmental conditions common to vehicles in the accident”; paragraph 0223, “factors related to the condition of vehicles in the accident may include the presence of faulty equipment (vehicle data) … generally refers to any vehicle equipment malfunction that causes an action (e.g., stuck accelerator causes unwanted acceleration), prohibits the operator from taking action (e.g., failed braking system prevents stopping), or fails to perform an action (e.g., failed brake lights do not warn other drivers of braking) … factors related to environmental conditions common to the vehicle may include, but are not limited to, presence of a construction zone (traffic data), an obstructed view or glare, a road condition, a road character, a road surface, a defective traffic control, weather or visibility. In an embodiment, the factors related to a driver's condition may include, but are not limited to, consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, lack of required corrective lenses, driver inexperience, driver fatigue, or driver illness (social data) … factors related to a driver's actions may include … following too closely, driving with headlights off, driving at an unsafe speed (legal and regulatory data), a sudden stop or swerve, driving with taillights brake lights off, unsafe backing, failure to take evasive action, driving with high beams on, an improper lane change, improper parking, or improper signaling”; where, paragraph 0866, “Vehicle data may be stored if an event such as an accident or sudden change in speed is detected by a sensor on the vehicle”];
building, by the computer, a behavior profile for said at least one actor based at least on user characteristic data, user activity data, and user history data [paragraph 0013, “Effects on the liability due to factors specific to the … driver … may be taken into account by identifying specific factors that may be relevant to the real accident. Factors for past or theoretical accidents may be associated with estimates of a contribution to liability”; paragraphs 0363-0364, “Factors input frame 5101 may provide input area 5105 for each vehicle involved in the accident. For example, as depicted in FIG. 51, factors input frame 5101 has an input area for a claimant and an insured … Each input area 5105 may include questions column 5107, which may list questions to be asked during an accident investigation … Questions asked may pertain to individual factors or groups of factors”, where, examples of factors can be, paragraph 0191, “factors specific to … condition of drivers in the accident (user characteristic)”, paragraph 0223, “the factors related to a driver's condition may include … consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention (user characteristic) … factors related to a driver's actions may include … following too closely, driving with headlights off, driving at an unsafe speed, a sudden stop or swerve, driving with taillights brake lights off, unsafe backing (user activity)”; paragraph 0276-0277, “estimating the effect of a factor that accounts for the contribution of illness to a motor vehicle accident … If illness of the tortfeasor contributed to the accident, then decision point 2309 may ask if the tortfeasor had a history of the illness … If the tortfeasor had a history of illness, then decision point 2311 may ask if the tortfeasor was medically cleared to drive (user history data)”; It can be seen that the system collects actor/user data by having a factors input frame 5101 contains the list of questions (relate to the factors that contributed to the accident) for the actor to answer, thus creating a user profile based on the user characteristic data, user activity data, and user history data]; 
creating, by the computer, a factual scenario based on said event data [paragraph 0190, “the right of way ("ROW") may be established by a computer system from one or more of the real characteristics”];
performing, by the computer, a cognitive reasoning and analysis of said event data [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident”; paragraph 0223, “factors may include faulty equipment … fails to perform an action … a road condition … weather or visibility … consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, lack of required corrective lenses, driver inexperience, etc.; paragraph 0224, “The computer system may ask the claims adjuster one or more questions regarding the accident. Based on answers provided by the claims adjuster, the computer system may determine that one or more factors apply”; paragraph 0021, “The assessment of liability in a vehicle accident may involve analysis of multiple statements of the description of an accident”] and said behavior profile for said at least one actor [paragraphs 0363-0364, “Factors input frame 5101 may provide input area 5105 for each vehicle involved in the accident. For example, as depicted in FIG. 51, factors input frame 5101 has an input area for a claimant and an insured … Each input area 5105 may include questions column 5107, which may list questions to be asked during an accident investigation … Questions asked may pertain to individual factors or groups of factors”; paragraph 0400, “Question 6339, "INSD consumed alcohol?" asks the insured whether he/she consumed alcohol prior to the accident. Pull down menu 6341 illustrates the set of answers to question 6339: "Yes", "No", and "Unknown."”; paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"” (reasoning and analyzing the alcohol factor], wherein the cognitive reasoning and analysis determines at least one correlation between said event data and said behavior profile [paragraph 0225, “in a rear-ender, a factor related to the consumption of alcohol (e.g., being drunk) may be considered more important than it is in other types of accidents” (correlation between event and behavior is “the driver being drunk (behavior) thus cause the rear-ender accident (event data))], and 
paragraph 0056 in the specification of the Application recites “the data segment analyzer 400 may determine correlations between events and Carl's behavior and infer a characteristic or action for Carl, such as "Carl may have been distracted," "Carl's vision may have been impaired … to assist the user in evaluating possible accident scenarios”.
composing, by the computer, a time-sequenced series of inferences related to the event based on said cognitive reasoning and analysis of said event data and said behavior profile, and the at least one correlation between said event data and said behavior profile [paragraph 0374, “accident reconstruction software may be applied to determine details relating to speed, time, and distance of the vehicles involved in the accident. Such details may be inferred by accident reconstruction software from physical measurements. For example, the impact speed may be inferred from physical damage to vehicles”; paragraph 0262, “estimating the effect of a factor that accounts for the contribution of following too closely to a motor vehicle accident”; paragraph 0264, “if the tortfeasor was traveling less than 45 mph, then the recommended safe following distance in car lengths may be determined by: speed/10 … If the tortfeasor was traveling 45 mph or greater, the recommended safe following distance may be: 1.5* (speed/10) … From this determination, the decision point 2015 may ask whether the actual number of car lengths was less than the recommended safe following distance … If the actual car lengths between the tortfeasor and other party were not less than the recommended safe following distance, then the following too closely factor may not be applicable”; It can be seen that the system analyzes accident data, for example, the speed of the vehicle before the accident, the distance between the two cars before the accident, physical damage of the vehicles after the accident occurred, the distance between the two cars after the accident occurred … to infer if the car behind was driving too fast or too close to the car in front and determining the liability; paragraph 0225, “in a rear-ender, a factor related to the consumption of alcohol (e.g., being drunk) may be considered more important than it is in other types of accidents”; paragraph 0235, “estimating the effect on liability of an alcohol factor”; paragraph 0236, “If alcohol was consumed prior to the accident … determine if the alcohol usage contributed to the accident”; paragraph 0238, “If alcohol was consumed by a driver of a vehicle involved in the accident … determine whether the driver was cited for impairment … determine if the alcohol consumption contributed to the accident. If it is determined that the driver was cited for impairment … an absolute liability value (ALV) may assign 100% of the liability to the driver cited for impairment” (inference from cognitive reasoning); paragraph 0367, “a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?" … the system may identify a most likely version of the accident. The most likely version may correspond to the version with the most responses that are consistent across all of the witnesses. For example, if 5 witnesses were asked about a particular detail and three provided consistent answers, the system may flag these answers as the most likely version of the accident” (inference from event data), said time-sequenced series of inferences being derived from past events [paragraph 0187, “The computer system may have access to a memory that contains sets of characteristics that correspond to past or theoretical accidents … the term "past accident" generally refers to an accident that occurred in the past of which certain characteristics may be stored in a memory of a computer system”; paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; It can be seen that the system compares the current factors/characteristics (alcohol involve, physical damage to vehicles, distance between the vehicles after the accident, …) with the past/stored characteristics to determine the liability (performing inferring) for the real accident based on the matching], said past events having historical data sharing at least one factual element with said event data [paragraph 0193, “The computer system may compare the factors associated with the real accident to factors associated with past or theoretical accidents to determine one or more nearest matching factors. Estimates of the effect on liability of the determined nearest matching factors (inferences) may be used to estimate the effect on liability of the factors associated with the real accident”], wherein the cognitive reasoning and analysis and composing “…”, based on the past events and previously composed time-sequenced series of inferences [paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; paragraph 0187, “The computer system may have access to a memory that contains sets of characteristics that correspond to past or theoretical accidents … the term "past accident" generally refers to an accident that occurred in the past of which certain characteristics may be stored in a memory of a computer system”; paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; paragraph 0010, “liability estimation in a vehicle accident may be based on multiple characteristics that describe the accident. Characteristics that describe either a real, a past accident may include … accident type”; paragraph 0090, “the right of way ("ROW") may be established by a computer system from one or more of the real characteristics … At least one of the real characteristics may include … an accident type”; paragraph 0191, “A computer system may have access to a memory that contains sets of characteristics such as … accident type involved in the vehicle accidents that correspond to past accidents. Each of the sets of characteristics for past accidents may be associated with an estimate of base liability”; It can be seen that the system performs the cognitive reasoning, analysis and composing (estimating liability, determining the right of way, composing the time sequence series (how rear-ender accident happened) based in part on the past/stored accident type involved in the vehicle accidents that correspond to past accidents (such as driving too close result to the rear-ender); paragraph 0262, “estimating the effect of a factor that accounts for the contribution of following too closely to a motor vehicle accident … "following too closely" generally refers to an action by the driver of a rear vehicle in which the driver of the rear vehicle fails to remain a safe distance from a vehicle in front of them before the accident, thus contributing to the accident … the following too closely factor may be applied only to the tortfeasor and may only be applied for accident type 1”];  
S/N: 15/463,6932validating, by the computer, an integrity of said event data by comparing said event data and said time-sequenced series of inferences [paragraph 0374, “accident reconstruction software may be applied to determine details relating to speed, time, and distance of the vehicles involved in the accident. Such details may be inferred by accident reconstruction software from physical measurements. For example, the impact speed may be inferred from physical damage to vehicles. The results of the accident reconstruction software may then be compared to the description of the corresponding detail in the witness statements. The credibility of a witness statement may then be evaluated according to its consistency with the results of the accident reconstruction software”; paragraph 0926, “liability assessment may be based on a comparison of the actual speed with the safe speed for the vehicle”; paragraphs 0036-0038, “an assessment may include whether a vehicle may have stopped before the accident at actual speed … whether a vehicle may have stopped before the accident at the speed limit … whether a vehicle may have stopped before the accident at the safe speed”; paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”]; 
identifying, by the computer, an instance of factual inconsistency having been recognized by said step of validating said integrity [paragraph 0366, “the consistency between different witness statements may be assessed”; paragraph 0367, “The system may compare answers given by each witness to various questions to determine if inconsistencies exist … inconsistencies may be identified even if witnesses were not asked the same questions. For example, the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”], wherein the factual inconsistency exists between the information provided by the actor and at least one of the information “…” collected by the data collector module and said time-sequenced series of inferences [paragraphs 0394-0395, “generating one or more questions relating to an accident. A user may provide one or more sets of answers corresponding to the one or more questions. A set of answers may include answers to a question obtained from one or more sources … selecting an answer from the set of answers may include identifying inconsistencies in the answers obtained from two or more sources … sources may include an insurance adjuster or user, an insured, a claimant, witnesses, passengers, a police report, physical evidence, a weather report, and an accident reconstruction report”; It can be seen that inconsistencies can be identified between a claimant or insured (actor) and a police report or weather report or physical evidence (information from the data collector module)]; 
prompting, by the computer, at least one flag noting said factual inconsistency [paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”]; and 
outputting, by the computer, a rendering of said event based on said factual scenario and said time-sequenced series of inferences, wherein said rendering includes at least one generated image of said event [paragraph 0039, “The collision area may be displayed as a graphical image in a graphical user interface”; paragraph 0415, “Window 6900 may include graphical image 6901 that may depict an approximate representation of an accident scene. Window 6900 may be used to estimate a distance from the front of a vehicle”; paragraph 0418, “a graphical image of an accident scene may be depicted. The graphical image may be used as a visual aid in liability assessment”] and said flag generated during said step of prompting to identify said factual inconsistency [paragraph 0370, “displaying an Assessment Summary report. The Assessment Summary report may include a summary of data gathered and an assessment of liability (including inferences). For example, the Assessment summary report may include, but is not limited to, the claim number, the minimum and maximum percentage of liability, the accident type, the roadway configuration, comments regarding one or more factors, proximate cause, accident date, whether the accident involved injuries, whether the police were called, the accident location, accident description, who the accident was reported by and reported to, jurisdiction, relevant traffic laws of the jurisdiction, identity of the claims adjuster that addressed the claim, and vehicle information for each vehicle. Vehicle information may include the Vehicle Identification Number ("VIN"), make, model, year, impact point, vehicle type, right of way (factual scenario), speed, factors that apply to the vehicle, and party who was driving the vehicle”; paragraph 0367, “the system may flag an inconsistency … list inconsistencies identified in tabular form in conflict identification frame 5201. Details with inconsistent versions may be noted”; where, inconsistent versions can be interpreted as inconsistent report, inconsistent statement, inconsistent description …; and paragraph 0372, “notes may be added to an Assessment Summary report”; It can be seen that the report of the event includes factual scenario, inferences, and note/flag generated when identifying said factual inconsistency].  
Paragraph 0050 of the specification of the Application recites “a rendering of the event is output in the manner described above with factual data and inferences being included along with the flagged factual inconsistencies to give insight into an event for a person who is reviewing the event for factual accuracy and consistency. The rendering may be output in audio, video and/or text format”.
Wahlbin does not teach
information automatically collected by a data collector module (emphasis added);
the cognitive reasoning and analysis includes self-learning, by the computer (emphasis added);
validating, by the computer, an integrity of said event data by comparing said event data and said time-sequenced series of inferences using machine learning (emphasis added);
identifying, by the computer, an instance of factual inconsistency having been recognized by said step of validating said integrity using machine learning (emphasis added);
the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information automatically collected by the data collector module and said time-sequenced series of inferences (emphasis added);
Potter teaches 
[Col. 5, lines 53-61, “collecting data, including telematics and/or other data. The data may be analyzed by an insurance provider server or processor to provide insurance-related benefits to an insured … The insurance-related benefits may include: (1) more accurate cause of accident and/or fault determination; (2) accurate accident or accident scene reconstructions …”; Col. 10, lines 33-36, “the server 40 may be a remote server associated with or operated by or on behalf of an insurance provider. The server 40 may be configured to receive, collect, and/or analyze telematics and/or other data”; Col. 12, lines 64-66, “The automatic gathering and collecting of data from several sources by the insurance provider”; Col. 23, lines 58-63, “The telematics and/or other data may include information regarding vehicle operation, such as driving speed, braking, acceleration, distance from other vehicles, turns, lane changes, and/or other aspects of vehicle operation. Such data may be collected at or via a server 40”];
the cognitive reasoning and analysis includes self-learning, by the computer [Col. 27, lines 49-67, “analyzing the collected insured driver driving behavior data at or via the remote server 40. Analysis of the data may include determining driving characteristics and/or driving environments. Information regarding driving characteristics may include indicators of aggressive or conservative driving, such as speed, braking … acceleration, lane centering, distance from other vehicles, attentiveness, distraction, fatigue, impairment … Information regarding driving environments may include time, location, type of road, traffic or congestion, weather conditions … other relevant information regarding the operating environment of the vehicle 8 … machine learning techniques may be used to determine driving characteristics and/or driving environments”; since the reasoning and analysis includes machine learning techniques, thus, the processes of the validating event data and identifying an instance of factual inconsistency (which are included in the analyzing process) also using machine learning];
[Wahlbin teaches in paragraphs 0394-0395 (above)“the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information collected by the data collector module and said time-sequenced series of inferences”, and Potter teaches in Col. 12, lines 64-66 (above) “the information automatically collected by the data collector module”, therefore, the combination of Wahlbin and Potter read on the above limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included information automatically collected by a data collector module, and the cognitive reasoning and analysis includes self-learning of Potter into the method of estimating liability for a vehicle accident of Wahlbin. Doing so would help accurately determining liability using machine learning techniques.

As per claim 2, Wahlbin and Potter teach the method of claim 1.
Wahlbin further teaches 
analyzing, by a cognitive modeler module of the computer, said event data [paragraph 0246, “estimating the effect on liability of a factor that accounts for the contribution of driver inattention to a motor vehicle accident”] to hypothesize at least one possible scenario related to said event, said step of analyzing including predicting future actions based on said event data [paragraph 0247, “determine if the driver was distracted prior to the accident (e.g., by a conversation, a cell phone, shaving, etc.). If the driver was distracted, then a "low'' penalty value may be assessed to the driver”; It can be understood that the system determines that the accident occurred because of the driver inattention when driving such as texting on talking on the phone].  

As per claim 5, Wahlbin and Potter teach the method of claim 4.
Wahlbin further teaches
transforming metadata received by a raw data processor from disparate sources into a cohesive data structure [paragraph 0021, “The assessment of liability in a vehicle accident may involve analysis of multiple statements of the description of an accident … the consistency between different witness statements may be assessed. A graphical user interface used for estimating liability may be used to collect information from witness statements. The computer system may compare details given in each witness description … present the results of the comparison in tabular form, listing for each party, its version of the detail described. Details with inconsistent versions may be noted in the tabulation of results”]; and 
delivering said transformed metadata to a data segment analyzer to derive said behavior profile [Fig. 9, paragraph 0222 disclose “estimating the effect of one or more factors on the liability. Factor adjustments may be considered for each vehicle based on data specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident … Each factor may have an associated penalty value”; paragraph 0223, factor includes consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, etc.; paragraph 0234, “FIGS. 9b and 9c depict examples of applying a debit/credit system for assessing the effect of several factors on the liability. In the example of FIG. 9b, Factors 1 and 2 apply to the first party, having penalty values of 20% (i.e., 10%+10%) and 30% (i.e., 15%+15%), respectively. Additionally, Factor 3 applies to the second party, having a penalty value of 10%. Therefore, a total of 20% may be added to the base liability of the first party, leaving a 70% liability assessment for the first party. The second party may receive a 30% liability assessment as a result of 20% being subtracted from the base liability of the second party”; It can be seen in the Fig 9 that the profiles of first party and second party are generated by a debit/credit system based on the factors 1-3; similarly, an alcohol factor is analyzed to build the behavior profile as explained above in claim 1]. END920160442US1 Page 37 of 44  

As per claim 8, Wahlbin and Potter teach the method of claim 1.
Wahlbin further teaches
assigning at least one textual label to said information from the data collector module, said at least one textual label identifying significant facts relevant to said event [paragraph 0315, “if the reason for the sudden stop or swerve at decision point 3305 is debris … determine whether the debris was dangerous. If the debris was dangerous, then decision point 3322 may ask if the sudden stop or swerve was reasonable. If the debris was not dangerous, then decision point 3319 may ask if the debris was moving … If the debris was moving, then decision point 3320 may inquire whether the debris was coming towards the party … If yes, then decision point 3322 may ask if the sudden stop or swerve was reasonable. At decision point 3322, if it is determined that the action was reasonable, then an ALY of 0% may be assessed against the party at step 3317. In addition, it may be noted in an assessment report that a third party (e.g., a party responsible for the debris) may have contributed to the accident, and may thus bear a portion of the liability”].  

As per claim 9, Wahlbin and Potter teach the method of claim 1.
Wahlbin further teaches
generating said rendering to include at least one of text, video and audio data compiled by said the computer based on said event data [paragraph 0370, “displaying an Assessment Summary report. The Assessment Summary report may include a summary of data gathered and an assessment of liability (including inferences). For example, the Assessment summary report may include, but is not limited to, the claim number, the minimum and maximum percentage of liability, the accident type, the roadway configuration, comments regarding one or more factors, proximate cause, accident date, whether the accident involved injuries, whether the police were called, the accident location, accident description, who the accident was reported by and reported to, jurisdiction, relevant traffic laws of the jurisdiction, identity of the claims adjuster that addressed the claim, and vehicle information for each vehicle. Vehicle information may include the Vehicle Identification Number ("VIN"), make, model, year, impact point, vehicle type, right of way (factual scenario), speed, factors that apply to the vehicle, and party who was driving the vehicle”; paragraph 0367, “Details with inconsistent versions may be noted”; where, inconsistent versions can be interpreted as inconsistent report, inconsistent statement, inconsistent description …; and paragraph 0372, “notes may be added to an Assessment Summary report”].  
claim 9 is rejected using the same rationale as claim 1.

As per claim 10, Wahlbin and Potter teach the method of claim 1.
Wahlbin further teaches
comparing a plurality of witness statements [paragraph 0021, “the consistency between different witness statements may be assessed … The computer system may compare details given in each witness description.”]; and 
identifying any factual inconsistency between said plurality of witness statements [paragraph 0366, “the consistency between different witness statements may be assessed … statements provided by these various witnesses may not agree on all of the details of the accident”; paragraph 0367, “The system may compare answers given by each witness to various questions to determine if inconsistencies exist … inconsistencies may be identified even if witnesses were not asked the same questions. For example, the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?" … Details with inconsistent versions may be noted”]. END920160442US1 Page 38 of 44  

As per claim 11, Wahlbin teaches a computer program product comprising: 
a computer-readable storage device [paragraph 0180, a memory medium]; and 
a computer-readable program code stored in the computer-readable storage device, the computer readable program code containing instructions executable by a processor of a computer system [paragraph 0180, “computer which executes the programs”] to implement a method of verifying factual accuracy of an event [paragraph 0181, “The memory medium may store a software program or programs operable to implement a method for assessment of liability in a motor vehicle accident”], the method comprising: 
receiving event data [paragraph 0020, “provide to a computer system claim data regarding the vehicle accident … provide to a computer system data for each vehicle involved in a vehicle accident … provide data regarding characteristics of the vehicle accident”], said event data including actor data related to at least one actor involved in an event and location data related to a location of said event [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident”; paragraph 0354, “Claim data … may contain data entry fields including … an accident location”], wherein said event data includes information provided by the actor [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident”; paragraph 0366, “The assessment of liability in a motor vehicle accident may involve analysis of multiple statements of the description of an accident … The statements may be from the drivers or passengers of vehicles involved”] and information “…” collected by a data collector module [paragraph 0186, “the claims adjuster has collected some or all of the information available, the claims adjuster may enter the information into a computer system”; It can be understood that whichever module/technique which the claims adjuster used to perform the “collecting the data” can be interpreted as the data collector module], wherein the data collector module compiles data from sensor data, weather data, traffic and vehicle data, social data, and legal and regulatory data [paragraph 0187, “The claims adjuster may provide to a computer system a real set of characteristics relating to a real accident”; paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident, or environmental conditions common to vehicles in the accident”; paragraph 0223, “factors related to the condition of vehicles in the accident may include the presence of faulty equipment (vehicle data) … generally refers to any vehicle equipment malfunction that causes an action (e.g., stuck accelerator causes unwanted acceleration), prohibits the operator from taking action (e.g., failed braking system prevents stopping), or fails to perform an action (e.g., failed brake lights do not warn other drivers of braking) … factors related to environmental conditions common to the vehicle may include, but are not limited to, presence of a construction zone (traffic data), an obstructed view or glare, a road condition, a road character, a road surface, a defective traffic control, weather or visibility. In an embodiment, the factors related to a driver's condition may include, but are not limited to, consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, lack of required corrective lenses, driver inexperience, driver fatigue, or driver illness (social data) … factors related to a driver's actions may include … following too closely, driving with headlights off, driving at an unsafe speed (legal and regulatory data), a sudden stop or swerve, driving with taillights brake lights off, unsafe backing, failure to take evasive action, driving with high beams on, an improper lane change, improper parking, or improper signaling”; where, paragraph 0866, “Vehicle data may be stored if an event such as an accident or sudden change in speed is detected by a sensor on the vehicle”];
building, by the computer, a behavior profile for said at least one actor based at least on user characteristic data, user activity data, and user history data [paragraph 0013, “Effects on the liability due to factors specific to the … driver … may be taken into account by identifying specific factors that may be relevant to the real accident. Factors for past or theoretical accidents may be associated with estimates of a contribution to liability”; paragraphs 0363-0364, “Factors input frame 5101 may provide input area 5105 for each vehicle involved in the accident. For example, as depicted in FIG. 51, factors input frame 5101 has an input area for a claimant and an insured … Each input area 5105 may include questions column 5107, which may list questions to be asked during an accident investigation … Questions asked may pertain to individual factors or groups of factors”, where, examples of factors can be, paragraph 0191, “factors specific to … condition of drivers in the accident (user characteristic)”, paragraph 0223, “the factors related to a driver's condition may include … consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention (user characteristic) … factors related to a driver's actions may include … following too closely, driving with headlights off, driving at an unsafe speed, a sudden stop or swerve, driving with taillights brake lights off, unsafe backing (user activity)”; paragraph 0276-0277, “estimating the effect of a factor that accounts for the contribution of illness to a motor vehicle accident … If illness of the tortfeasor contributed to the accident, then decision point 2309 may ask if the tortfeasor had a history of the illness … If the tortfeasor had a history of illness, then decision point 2311 may ask if the tortfeasor was medically cleared to drive (user history data)”; It can be seen that the system collects actor/user data by having a factors input frame 5101 contains the list of questions (relate to the factors that contributed to the accident) for the actor to answer, thus creating a user profile based on the user characteristic data, user activity data, and user history data]; 
creating a factual scenario based on said event data [paragraph 0190, “the right of way ("ROW") may be established by a computer system from one or more of the real characteristics”];
performing a cognitive reasoning and analysis of said event data [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident”; paragraph 0223, “factors may include faulty equipment … fails to perform an action … a road condition … weather or visibility … consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, lack of required corrective lenses, driver inexperience, etc.; paragraph 0224, “The computer system may ask the claims adjuster one or more questions regarding the accident. Based on answers provided by the claims adjuster, the computer system may determine that one or more factors apply”; paragraph 0021, “The assessment of liability in a vehicle accident may involve analysis of multiple statements of the description of an accident”] and said behavior profile for said at least one actor [paragraphs 0363-0364, “Factors input frame 5101 may provide input area 5105 for each vehicle involved in the accident. For example, as depicted in FIG. 51, factors input frame 5101 has an input area for a claimant and an insured … Each input area 5105 may include questions column 5107, which may list questions to be asked during an accident investigation … Questions asked may pertain to individual factors or groups of factors”; paragraph 0400, “Question 6339, "INSD consumed alcohol?" asks the insured whether he/she consumed alcohol prior to the accident. Pull down menu 6341 illustrates the set of answers to question 6339: "Yes", "No", and "Unknown."”; paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"” (reasoning and analyzing the alcohol factor], wherein the cognitive reasoning and analysis determines at least one correlation between said event [paragraph 0225, “in a rear-ender, a factor related to the consumption of alcohol (e.g., being drunk) may be considered more important than it is in other types of accidents” (correlation between event and behavior is “the driver being drunk (behavior) thus cause the rear-ender accident (event data))], and 
paragraph 0056 in the specification of the Application recites “the data segment analyzer 400 may determine correlations between events and Carl's behavior and infer a characteristic or action for Carl, such as "Carl may have been distracted," "Carl's vision may have been impaired … to assist the user in evaluating possible accident scenarios”.
composing a time-sequenced series of inferences related to the event based on said cognitive reasoning and analysis of said event data and said behavior profile, and the at least one correlation between said event data and said behavior profile [paragraph 0374, “accident reconstruction software may be applied to determine details relating to speed, time, and distance of the vehicles involved in the accident. Such details may be inferred by accident reconstruction software from physical measurements. For example, the impact speed may be inferred from physical damage to vehicles”; paragraph 0262, “estimating the effect of a factor that accounts for the contribution of following too closely to a motor vehicle accident”; paragraph 0264, “if the tortfeasor was traveling less than 45 mph, then the recommended safe following distance in car lengths may be determined by: speed/10 … If the tortfeasor was traveling 45 mph or greater, the recommended safe following distance may be: 1.5* (speed/10) … From this determination, the decision point 2015 may ask whether the actual number of car lengths was less than the recommended safe following distance … If the actual car lengths between the tortfeasor and other party were not less than the recommended safe following distance, then the following too closely factor may not be applicable”; It can be seen that the system analyzes accident data, for example, the speed of the vehicle before the accident, the distance between the two cars before the accident, physical damage of the vehicles after the accident occurred, the distance between the two cars after the accident occurred … to infer if the car behind was driving too fast or too close to the car in front and determining the liability; paragraph 0225, “in a rear-ender, a factor related to the consumption of alcohol (e.g., being drunk) may be considered more important than it is in other types of accidents”; paragraph 0235, “estimating the effect on liability of an alcohol factor”; paragraph 0236, “If alcohol was consumed prior to the accident … determine if the alcohol usage contributed to the accident”; paragraph 0238, “If alcohol was consumed by a driver of a vehicle involved in the accident … determine whether the driver was cited for impairment … determine if the alcohol consumption contributed to the accident. If it is determined that the driver was cited for impairment … an absolute liability value (ALV) may assign 100% of the liability to the driver cited for impairment” (inference from cognitive reasoning); paragraph 0367, “a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?" … the system may identify a most likely version of the accident. The most likely version may correspond to the version with the most responses that are consistent across all of the witnesses. For example, if 5 witnesses were asked about a particular detail and three provided consistent answers, the system may flag these answers as the most likely version of the accident” (inference from event data)], said time-sequenced series of inferences being derived from past events [paragraph 0187, “The computer system may have access to a memory that contains sets of characteristics that correspond to past or theoretical accidents … the term "past accident" generally refers to an accident that occurred in the past of which certain characteristics may be stored in a memory of a computer system”; paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; It can be seen that the system compares the current factors/characteristics (alcohol involve, physical damage to vehicles, distance between the vehicles after the accident, …) with the past/stored characteristics to determine the liability (performing inferring) for the real accident based on the matching], said past events having historical data sharing at least one factual element with said event data [paragraph 0193, “The computer system may compare the factors associated with the real accident to factors associated with past or theoretical accidents to determine one or more nearest matching factors. Estimates of the effect on liability of the determined nearest matching factors (inferences) may be used to estimate the effect on liability of the factors associated with the real accident”], wherein the cognitive reasoning and analysis and composing “…”, based on the past events and previously composed time-sequenced series of inferences [paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; paragraph 0187, “The computer system may have access to a memory that contains sets of characteristics that correspond to past or theoretical accidents … the term "past accident" generally refers to an accident that occurred in the past of which certain characteristics may be stored in a memory of a computer system”; paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; paragraph 0010, “liability estimation in a vehicle accident may be based on multiple characteristics that describe the accident. Characteristics that describe either a real, a past accident may include … accident type”; paragraph 0090, “the right of way ("ROW") may be established by a computer system from one or more of the real characteristics … At least one of the real characteristics may include … an accident type”; paragraph 0191, “A computer system may have access to a memory that contains sets of characteristics such as … accident type involved in the vehicle accidents that correspond to past accidents. Each of the sets of characteristics for past accidents may be associated with an estimate of base liability”; It can be seen that the system performs the cognitive reasoning, analysis and composing (estimating liability, determining the right of way, composing the time sequence series (how rear-ender accident happened) based in part on the past/stored accident type involved in the vehicle accidents that correspond to past accidents (such as driving too close result to the rear-ender); paragraph 0262, “estimating the effect of a factor that accounts for the contribution of following too closely to a motor vehicle accident … "following too closely" generally refers to an action by the driver of a rear vehicle in which the driver of the rear vehicle fails to remain a safe distance from a vehicle in front of them before the accident, thus contributing to the accident … the following too closely factor may be applied only to the tortfeasor and may only be applied for accident type 1”];  
S/N: 15/463,6935validating an integrity of said event data by comparing said event data and said time- sequenced series of inferences [paragraph 0374, “accident reconstruction software may be applied to determine details relating to speed, time, and distance of the vehicles involved in the accident. Such details may be inferred by accident reconstruction software from physical measurements. For example, the impact speed may be inferred from physical damage to vehicles. The results of the accident reconstruction software may then be compared to the description of the corresponding detail in the witness statements. The credibility of a witness statement may then be evaluated according to its consistency with the results of the accident reconstruction software”; paragraph 0926, “liability assessment may be based on a comparison of the actual speed with the safe speed for the vehicle”; paragraphs 0036-0038, “an assessment may include whether a vehicle may have stopped before the accident at actual speed … whether a vehicle may have stopped before the accident at the speed limit … whether a vehicle may have stopped before the accident at the safe speed”; paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”]; 
[paragraph 0366, “the consistency between different witness statements may be assessed”; paragraph 0367, “The system may compare answers given by each witness to various questions to determine if inconsistencies exist … inconsistencies may be identified even if witnesses were not asked the same questions. For example, the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”], wherein the factual inconsistency exists between the information provided by the actor and at least one of the information “…” collected by the data collector module and said time-sequenced series of inferences [paragraphs 0394-0395, “generating one or more questions relating to an accident. A user may provide one or more sets of answers corresponding to the one or more questions. A set of answers may include answers to a question obtained from one or more sources … selecting an answer from the set of answers may include identifying inconsistencies in the answers obtained from two or more sources … sources may include an insurance adjuster or user, an insured, a claimant, witnesses, passengers, a police report, physical evidence, a weather report, and an accident reconstruction report”; It can be seen that inconsistencies can be identified between a claimant or insured (actor) and a police report or weather report or physical evidence (information from the data collector module)]; 
prompting at least one flag noting said factual inconsistency [paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”]; and
outputting a rendering of said event based on said factual scenario and said time-sequenced series of inferences, wherein said rendering includes at least one generated image of said event [paragraph 0039, “The collision area may be displayed as a graphical image in a graphical user interface”; paragraph 0415, “Window 6900 may include graphical image 6901 that may depict an approximate representation of an accident scene. Window 6900 may be used to estimate a distance from the front of a vehicle”; paragraph 0418, “a graphical image of an accident scene may be depicted. The graphical image may be used as a visual aid in liability assessment”] and said flag generated during said step of prompting to identify said factual inconsistency [paragraph 0370, “displaying an Assessment Summary report. The Assessment Summary report may include a summary of data gathered and an assessment of liability (including inferences). For example, the Assessment summary report may include, but is not limited to, the claim number, the minimum and maximum percentage of liability, the accident type, the roadway configuration, comments regarding one or more factors, proximate cause, accident date, whether the accident involved injuries, whether the police were called, the accident location, accident description, who the accident was reported by and reported to, jurisdiction, relevant traffic laws of the jurisdiction, identity of the claims adjuster that addressed the claim, and vehicle information for each vehicle. Vehicle information may include the Vehicle Identification Number ("VIN"), make, model, year, impact point, vehicle type, right of way (factual scenario), speed, factors that apply to the vehicle, and party who was driving the vehicle”; paragraph 0367, “the system may flag an inconsistency … list inconsistencies identified in tabular form in conflict identification frame 5201. Details with inconsistent versions may be noted”; where, inconsistent versions can be interpreted as inconsistent report, inconsistent statement, inconsistent description …; and paragraph 0372, “notes may be added to an Assessment Summary report”; It can be seen that the report of the event includes factual scenario, inferences, and note/flag generated when identifying said factual inconsistency].  
Paragraph 0050 of the specification of the Application recites “a rendering of the event is output in the manner described above with factual data and inferences being included along with the flagged The rendering may be output in audio, video and/or text format”.
Wahlbin does not teach
information automatically collected by a data collector module (emphasis added);
the cognitive reasoning and analysis includes self-learning, by the computer (emphasis added);
validating an integrity of said event data by comparing said event data and said time-sequenced series of inferences using machine learning (emphasis added);
identifying an instance of factual inconsistency having been recognized by said step of validating said integrity using machine learning (emphasis added);
the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information automatically collected by the data collector module and said time-sequenced series of inferences (emphasis added);
Potter teaches 
information automatically collected by a data collector module [Col. 5, lines 53-61, “collecting data, including telematics and/or other data. The data may be analyzed by an insurance provider server or processor to provide insurance-related benefits to an insured … The insurance-related benefits may include: (1) more accurate cause of accident and/or fault determination; (2) accurate accident or accident scene reconstructions …”; Col. 10, lines 33-36, “the server 40 may be a remote server associated with or operated by or on behalf of an insurance provider. The server 40 may be configured to receive, collect, and/or analyze telematics and/or other data”; Col. 12, lines 64-66, “The automatic gathering and collecting of data from several sources by the insurance provider”; Col. 23, lines 58-63, “The telematics and/or other data may include information regarding vehicle operation, such as driving speed, braking, acceleration, distance from other vehicles, turns, lane changes, and/or other aspects of vehicle operation. Such data may be collected at or via a server 40”];
 [Col. 27, lines 49-67, “analyzing the collected insured driver driving behavior data at or via the remote server 40. Analysis of the data may include determining driving characteristics and/or driving environments. Information regarding driving characteristics may include indicators of aggressive or conservative driving, such as speed, braking … acceleration, lane centering, distance from other vehicles, attentiveness, distraction, fatigue, impairment … Information regarding driving environments may include time, location, type of road, traffic or congestion, weather conditions … other relevant information regarding the operating environment of the vehicle 8 … machine learning techniques may be used to determine driving characteristics and/or driving environments”; since the reasoning and analysis includes machine learning techniques, thus, the processes of the validating event data and identifying an instance of factual inconsistency (which are included in the analyzing process) also using machine learning];
the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information automatically collected by the data collector module and said time-sequenced series of inferences [Wahlbin teaches in paragraphs 0394-0395 (above)“the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information collected by the data collector module and said time-sequenced series of inferences”, and Potter teaches in Col. 12, lines 64-66 (above) “the information automatically collected by the data collector module”, therefore, the combination of Wahlbin and Potter read on the above limitation];
claim 11 is rejected using the same rationale as claim 1.

As per claim 12, Wahlbin and Potter teach the computer program product of claim 11.
Wahlbin further teaches 
[paragraph 0246, “estimating the effect on liability of a factor that accounts for the contribution of driver inattention to a motor vehicle accident”] to hypothesize at least one possible scenario related to said event [paragraph 0247, “determine if the driver was distracted prior to the accident (e.g., by a conversation, a cell phone, shaving, etc.). If the driver was distracted, then a "low'' penalty value may be assessed to the driver”; It can be understood that the system determines that the accident occurred because of the driver inattention when driving such as texting on talking on the phone].  

As per claim 15, Wahlbin and Potter teach the computer program product of claim 14.
Wahlbin further teaches
transforming metadata received by a raw data processor from disparate sources into a cohesive data structure [paragraph 0021, “The assessment of liability in a vehicle accident may involve analysis of multiple statements of the description of an accident … the consistency between different witness statements may be assessed. A graphical user interface used for estimating liability may be used to collect information from witness statements. The computer system may compare details given in each witness description … present the results of the comparison in tabular form, listing for each party, its version of the detail described. Details with inconsistent versions may be noted in the tabulation of results”]; and 
delivering said transformed metadata to a data segment analyzer to derive said behavior profile [Fig. 9, paragraph 0222 disclose “estimating the effect of one or more factors on the liability. Factor adjustments may be considered for each vehicle based on data specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident … Each factor may have an associated penalty value”; paragraph 0223, factor includes consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, etc.; paragraph 0234, “FIGS. 9b and 9c depict examples of applying a debit/credit system for assessing the effect of several factors on the liability. In the example of FIG. 9b, Factors 1 and 2 apply to the first party, having penalty values of 20% (i.e., 10%+10%) and 30% (i.e., 15%+15%), respectively. Additionally, Factor 3 applies to the second party, having a penalty value of 10%. Therefore, a total of 20% may be added to the base liability of the first party, leaving a 70% liability assessment for the first party. The second party may receive a 30% liability assessment as a result of 20% being subtracted from the base liability of the second party”; It can be seen in the Fig 9 that the profiles of first party and second party are generated by a debit/credit system based on the factors 1-3; similarly, an alcohol factor is analyzed to build the behavior profile as explained above in claim 1]. END920160442US1 Page 37 of 44  

As per claim 18, Wahlbin teaches a computer system for verifying factual accuracy of an event, the system comprising: 
a central processing unit (CPU) [paragraph 0180, a processor]; 
a memory coupled to said CPU [paragraph 0180, a memory medium]; and 
a computer readable storage device coupled to the CPU, the storage device containing instructions executable by the CPU via the memory to implement a method of verifying factual accuracy of an event [paragraph 0180, a processor that executes instructions from a memory medium; paragraph 0181, “The memory medium may store a software program or programs operable to implement a method for assessment of liability in a motor vehicle accident”], the method comprising the steps of: 
receiving event data [paragraph 0020, “provide to a computer system claim data regarding the vehicle accident … provide to a computer system data for each vehicle involved in a vehicle accident … provide data regarding characteristics of the vehicle accident”], said event data including actor data related to at least one actor involved in an event and location data related to a location of said event [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident”; paragraph 0354, “Claim data … may contain data entry fields including … an accident location”], wherein said event data includes information provided by the actor [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident”; paragraph 0366, “The assessment of liability in a motor vehicle accident may involve analysis of multiple statements of the description of an accident … The statements may be from the drivers or passengers of vehicles involved”] and information “…” collected by a data collector module [paragraph 0186, “the claims adjuster has collected some or all of the information available, the claims adjuster may enter the information into a computer system”; It can be understood that whichever module/technique which the claims adjuster used to perform the “collecting the data” can be interpreted as the data collector module], wherein the data collector module compiles data from sensor data, weather data, traffic and vehicle data, social data, and legal and regulatory data [paragraph 0187, “The claims adjuster may provide to a computer system a real set of characteristics relating to a real accident”; paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident. The factors may include characteristics specific to condition of vehicles in the accident, condition of drivers in the accident, actions of drivers in the accident, or environmental conditions common to vehicles in the accident”; paragraph 0223, “factors related to the condition of vehicles in the accident may include the presence of faulty equipment (vehicle data) … generally refers to any vehicle equipment malfunction that causes an action (e.g., stuck accelerator causes unwanted acceleration), prohibits the operator from taking action (e.g., failed braking system prevents stopping), or fails to perform an action (e.g., failed brake lights do not warn other drivers of braking) … factors related to environmental conditions common to the vehicle may include, but are not limited to, presence of a construction zone (traffic data), an obstructed view or glare, a road condition, a road character, a road surface, a defective traffic control, weather or visibility. In an embodiment, the factors related to a driver's condition may include, but are not limited to, consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, lack of required corrective lenses, driver inexperience, driver fatigue, or driver illness (social data) … factors related to a driver's actions may include … following too closely, driving with headlights off, driving at an unsafe speed (legal and regulatory data), a sudden stop or swerve, driving with taillights brake lights off, unsafe backing, failure to take evasive action, driving with high beams on, an improper lane change, improper parking, or improper signaling”; where, paragraph 0866, “Vehicle data may be stored if an event such as an accident or sudden change in speed is detected by a sensor on the vehicle”];
building, by the computer, a behavior profile for said at least one actor based at least on user characteristic data, user activity data, and user history data [paragraph 0013, “Effects on the liability due to factors specific to the … driver … may be taken into account by identifying specific factors that may be relevant to the real accident. Factors for past or theoretical accidents may be associated with estimates of a contribution to liability”; paragraphs 0363-0364, “Factors input frame 5101 may provide input area 5105 for each vehicle involved in the accident. For example, as depicted in FIG. 51, factors input frame 5101 has an input area for a claimant and an insured … Each input area 5105 may include questions column 5107, which may list questions to be asked during an accident investigation … Questions asked may pertain to individual factors or groups of factors”, where, examples of factors can be, paragraph 0191, “factors specific to … condition of drivers in the accident (user characteristic)”, paragraph 0223, “the factors related to a driver's condition may include … consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention (user characteristic) … factors related to a driver's actions may include … following too closely, driving with headlights off, driving at an unsafe speed, a sudden stop or swerve, driving with taillights brake lights off, unsafe backing (user activity)”; paragraph 0276-0277, “estimating the effect of a factor that accounts for the contribution of illness to a motor vehicle accident … If illness of the tortfeasor contributed to the accident, then decision point 2309 may ask if the tortfeasor had a history of the illness … If the tortfeasor had a history of illness, then decision point 2311 may ask if the tortfeasor was medically cleared to drive (user history data)”; It can be seen that the system collects actor/user data by having a factors input frame 5101 contains the list of questions (relate to the factors that contributed to the accident) for the actor to answer, thus creating a user profile based on the user characteristic data, user activity data, and user history data]; 
creating a factual scenario based on said event data [paragraph 0190, “the right of way ("ROW") may be established by a computer system from one or more of the real characteristics”];
performing a cognitive reasoning and analysis of said event data [paragraph 0193, “the claims adjuster may identify to the computer system one or more factors corresponding to a real accident”; paragraph 0223, “factors may include faulty equipment … fails to perform an action … a road condition … weather or visibility … consumption of alcohol, consumption of illicit drugs, consumption of medications, driver inattention, lack of required corrective lenses, driver inexperience, etc.; paragraph 0224, “The computer system may ask the claims adjuster one or more questions regarding the accident. Based on answers provided by the claims adjuster, the computer system may determine that one or more factors apply”; paragraph 0021, “The assessment of liability in a vehicle accident may involve analysis of multiple statements of the description of an accident”] and said behavior profile for said at least one actor [paragraphs 0363-0364, “Factors input frame 5101 may provide input area 5105 for each vehicle involved in the accident. For example, as depicted in FIG. 51, factors input frame 5101 has an input area for a claimant and an insured … Each input area 5105 may include questions column 5107, which may list questions to be asked during an accident investigation … Questions asked may pertain to individual factors or groups of factors”; paragraph 0400, “Question 6339, "INSD consumed alcohol?" asks the insured whether he/she consumed alcohol prior to the accident. Pull down menu 6341 illustrates the set of answers to question 6339: "Yes", "No", and "Unknown."”; paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"” (reasoning and analyzing the alcohol factor], wherein the cognitive reasoning and analysis determines at least one correlation between said event data and said behavior profile [paragraph 0225, “in a rear-ender, a factor related to the consumption of alcohol (e.g., being drunk) may be considered more important than it is in other types of accidents” (correlation between event and behavior is “the driver being drunk (behavior) thus cause the rear-ender accident (event data))], and 
paragraph 0056 in the specification of the Application recites “the data segment analyzer 400 may determine correlations between events and Carl's behavior and infer a characteristic or action for Carl, such as "Carl may have been distracted," "Carl's vision may have been impaired … to assist the user in evaluating possible accident scenarios”.
composing a time-sequenced series of inferences related to the event based on said cognitive reasoning and analysis of said event data and said behavior profile, and the at least one correlation between said event data and said behavior profile [paragraph 0374, “accident reconstruction software may be applied to determine details relating to speed, time, and distance of the vehicles involved in the accident. Such details may be inferred by accident reconstruction software from physical measurements. For example, the impact speed may be inferred from physical damage to vehicles”; paragraph 0262, “estimating the effect of a factor that accounts for the contribution of following too closely to a motor vehicle accident”; paragraph 0264, “if the tortfeasor was traveling less than 45 mph, then the recommended safe following distance in car lengths may be determined by: speed/10 … If the tortfeasor was traveling 45 mph or greater, the recommended safe following distance may be: 1.5* (speed/10) … From this determination, the decision point 2015 may ask whether the actual number of car lengths was less than the recommended safe following distance … If the actual car lengths between the tortfeasor and other party were not less than the recommended safe following distance, then the following too closely factor may not be applicable”; It can be seen that the system analyzes accident data, for example, the speed of the vehicle before the accident, the distance between the two cars before the accident, physical damage of the vehicles after the accident occurred, the distance between the two cars after the accident occurred … to infer if the car behind was driving too fast or too close to the car in front and determining the liability; paragraph 0225, “in a rear-ender, a factor related to the consumption of alcohol (e.g., being drunk) may be considered more important than it is in other types of accidents”; paragraph 0235, “estimating the effect on liability of an alcohol factor”; paragraph 0236, “If alcohol was consumed prior to the accident … determine if the alcohol usage contributed to the accident”; paragraph 0238, “If alcohol was consumed by a driver of a vehicle involved in the accident … determine whether the driver was cited for impairment … determine if the alcohol consumption contributed to the accident. If it is determined that the driver was cited for impairment … an absolute liability value (ALV) may assign 100% of the liability to the driver cited for impairment” (inference from cognitive reasoning); paragraph 0367, “a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?" … the system may identify a most likely version of the accident. The most likely version may correspond to the version with the most responses that are consistent across all of the witnesses. For example, if 5 witnesses were asked about a particular detail and three provided consistent answers, the system may flag these answers as the most likely version of the accident” (inference from event data)], said time-sequenced series of inferences being derived from past events [paragraph 0187, “The computer system may have access to a memory that contains sets of characteristics that correspond to past or theoretical accidents … the term "past accident" generally refers to an accident that occurred in the past of which certain characteristics may be stored in a memory of a computer system”; paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; It can be seen that the system compares the current factors/characteristics (alcohol involve, physical damage to vehicles, distance between the vehicles after the accident, …) with the past/stored characteristics to determine the liability (performing inferring) for the real accident based on the matching], said past events having historical data sharing at least one factual element with said event data [paragraph 0193, “The computer system may compare the factors associated with the real accident to factors associated with past or theoretical accidents to determine one or more nearest matching factors. Estimates of the effect on liability of the determined nearest matching factors (inferences) may be used to estimate the effect on liability of the factors associated with the real accident”], wherein the cognitive reasoning and analysis and composing “…”, based on the past events and previously composed time-sequenced series of inferences [paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; paragraph 0187, “The computer system may have access to a memory that contains sets of characteristics that correspond to past or theoretical accidents … the term "past accident" generally refers to an accident that occurred in the past of which certain characteristics may be stored in a memory of a computer system”; paragraph 0011, “The real set of characteristics may be compared to past or theoretical characteristics to determine a set of matching characteristics. The liability for the real accident may be based on an estimate of liability associated with the matching set of past or theoretical characteristics”; paragraph 0010, “liability estimation in a vehicle accident may be based on multiple characteristics that describe the accident. Characteristics that describe either a real, a past accident may include … accident type”; paragraph 0090, “the right of way ("ROW") may be established by a computer system from one or more of the real characteristics … At least one of the real characteristics may include … an accident type”; paragraph 0191, “A computer system may have access to a memory that contains sets of characteristics such as … accident type involved in the vehicle accidents that correspond to past accidents. Each of the sets of characteristics for past accidents may be associated with an estimate of base liability”; It can be seen that the system performs the cognitive reasoning, analysis and composing (estimating liability, determining the right of way, composing the time sequence series (how rear-ender accident happened) based in part on the past/stored accident type involved in the vehicle accidents that correspond to past accidents (such as driving too close result to the rear-ender); paragraph 0262, “estimating the effect of a factor that accounts for the contribution of following too closely to a motor vehicle accident … "following too closely" generally refers to an action by the driver of a rear vehicle in which the driver of the rear vehicle fails to remain a safe distance from a vehicle in front of them before the accident, thus contributing to the accident … the following too closely factor may be applied only to the tortfeasor and may only be applied for accident type 1”];  
S/N: 15/463,6935validating an integrity of said event data by comparing said event data and said time- sequenced series of inferences [paragraph 0374, “accident reconstruction software may be applied to determine details relating to speed, time, and distance of the vehicles involved in the accident. Such details may be inferred by accident reconstruction software from physical measurements. For example, the impact speed may be inferred from physical damage to vehicles. The results of the accident reconstruction software may then be compared to the description of the corresponding detail in the witness statements. The credibility of a witness statement may then be evaluated according to its consistency with the results of the accident reconstruction software”; paragraph 0926, “liability assessment may be based on a comparison of the actual speed with the safe speed for the vehicle”; paragraphs 0036-0038, “an assessment may include whether a vehicle may have stopped before the accident at actual speed … whether a vehicle may have stopped before the accident at the speed limit … whether a vehicle may have stopped before the accident at the safe speed”; paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”]; 
identifying an instance of factual inconsistency having been recognized by said step of validating said integrity [paragraph 0366, “the consistency between different witness statements may be assessed”; paragraph 0367, “The system may compare answers given by each witness to various questions to determine if inconsistencies exist … inconsistencies may be identified even if witnesses were not asked the same questions. For example, the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”], wherein the factual inconsistency exists between the information provided by the actor and at least one of the information “…” collected by the data collector module and said time-sequenced series of inferences [paragraphs 0394-0395, “generating one or more questions relating to an accident. A user may provide one or more sets of answers corresponding to the one or more questions. A set of answers may include answers to a question obtained from one or more sources … selecting an answer from the set of answers may include identifying inconsistencies in the answers obtained from two or more sources … sources may include an insurance adjuster or user, an insured, a claimant, witnesses, passengers, a police report, physical evidence, a weather report, and an accident reconstruction report”; It can be seen that inconsistencies can be identified between a claimant or insured (actor) and a police report or weather report or physical evidence (information from the data collector module)]; 
prompting at least one flag noting said factual inconsistency [paragraph 0367, “the system may flag an inconsistency if a driver answers no when asked, "Did you consume any alcohol prior to the accident?" but a witness answers yes when asked, "Did the drive of the vehicle seem to be impaired?"”]; and
outputting a rendering of said event based on said factual scenario and said time-sequenced series of inferences, wherein said rendering includes at least one generated image of said event [paragraph 0039, “The collision area may be displayed as a graphical image in a graphical user interface”; paragraph 0415, “Window 6900 may include graphical image 6901 that may depict an approximate representation of an accident scene. Window 6900 may be used to estimate a distance from the front of a vehicle”; paragraph 0418, “a graphical image of an accident scene may be depicted. The graphical image may be used as a visual aid in liability assessment”] and said flag generated during said step of prompting to identify said factual inconsistency [paragraph 0370, “displaying an Assessment Summary report. The Assessment Summary report may include a summary of data gathered and an assessment of liability (including inferences). For example, the Assessment summary report may include, but is not limited to, the claim number, the minimum and maximum percentage of liability, the accident type, the roadway configuration, comments regarding one or more factors, proximate cause, accident date, whether the accident involved injuries, whether the police were called, the accident location, accident description, who the accident was reported by and reported to, jurisdiction, relevant traffic laws of the jurisdiction, identity of the claims adjuster that addressed the claim, and vehicle information for each vehicle. Vehicle information may include the Vehicle Identification Number ("VIN"), make, model, year, impact point, vehicle type, right of way (factual scenario), speed, factors that apply to the vehicle, and party who was driving the vehicle”; paragraph 0367, “the system may flag an inconsistency … list inconsistencies identified in tabular form in conflict identification frame 5201. Details with inconsistent versions may be noted”; where, inconsistent versions can be interpreted as inconsistent report, inconsistent statement, inconsistent description …; and paragraph 0372, “notes may be added to an Assessment Summary report”; It can be seen that the report of the event includes factual scenario, inferences, and note/flag generated when identifying said factual inconsistency].  
Paragraph 0050 of the specification of the Application recites “a rendering of the event is output in the manner described above with factual data and inferences being included along with the flagged factual inconsistencies to give insight into an event for a person who is reviewing the event for factual accuracy and consistency. The rendering may be output in audio, video and/or text format”.
Wahlbin does not teach
information automatically collected by a data collector module (emphasis added);
the cognitive reasoning and analysis includes self-learning, by the computer (emphasis added);
validating an integrity of said event data by comparing said event data and said time-sequenced series of inferences using machine learning (emphasis added);
identifying an instance of factual inconsistency having been recognized by said step of validating said integrity using machine learning (emphasis added);
the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information automatically collected by the data collector module and said time-sequenced series of inferences (emphasis added);
Potter teaches 
information automatically collected by a data collector module [Col. 5, lines 53-61, “collecting data, including telematics and/or other data. The data may be analyzed by an insurance provider server or processor to provide insurance-related benefits to an insured … The insurance-related benefits may include: (1) more accurate cause of accident and/or fault determination; (2) accurate accident or accident scene reconstructions …”; Col. 10, lines 33-36, “the server 40 may be a remote server associated with or operated by or on behalf of an insurance provider. The server 40 may be configured to receive, collect, and/or analyze telematics and/or other data”; Col. 12, lines 64-66, “The automatic gathering and collecting of data from several sources by the insurance provider”; Col. 23, lines 58-63, “The telematics and/or other data may include information regarding vehicle operation, such as driving speed, braking, acceleration, distance from other vehicles, turns, lane changes, and/or other aspects of vehicle operation. Such data may be collected at or via a server 40”];
the cognitive reasoning and analysis includes self-learning, by the computer [Col. 27, lines 49-67, “analyzing the collected insured driver driving behavior data at or via the remote server 40. Analysis of the data may include determining driving characteristics and/or driving environments. Information regarding driving characteristics may include indicators of aggressive or conservative driving, such as speed, braking … acceleration, lane centering, distance from other vehicles, attentiveness, distraction, fatigue, impairment … Information regarding driving environments may include time, location, type of road, traffic or congestion, weather conditions … other relevant information regarding the operating environment of the vehicle 8 … machine learning techniques may be used to determine driving characteristics and/or driving environments”; since the reasoning and analysis includes machine learning techniques, thus, the processes of the validating event data and identifying an instance of factual inconsistency (which are included in the analyzing process) also using machine learning];
the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information automatically collected by the data collector module and said time-sequenced series of inferences [Wahlbin teaches in paragraphs 0394-0395 (above)“the factual inconsistency exists between the information S/N: 15/463,6932provided by the actor and at least one of the information collected by the data collector module and said time-sequenced series of inferences”, and Potter teaches in Col. 12, lines 64-66 (above) “the information automatically collected by the data collector module”, therefore, the combination of Wahlbin and Potter read on the above limitation];
claim 18 is rejected using the same rationale as claim 1.

As per claim 19, Wahlbin and Potter teach the computer system of claim 18.
Wahlbin further teaches 
analyzing said event data [paragraph 0246, “estimating the effect on liability of a factor that accounts for the contribution of driver inattention to a motor vehicle accident”] to hypothesize at least one possible scenario related to said event [paragraph 0247, “determine if the driver was distracted prior to the accident (e.g., by a conversation, a cell phone, shaving, etc.). If the driver was distracted, then a "low'' penalty value may be assessed to the driver”; It can be understood that the system determines that the accident occurred because of the driver inattention when driving such as texting on talking on the phone].  

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wahlbin et al. (US Pub. 2002/0049619) describes methods for identifying a credible witness statement relating to an accident.
Wahlbin et al. (US Pub. 2004/0103009) describes a method for creating pre-configured claim reports including liability in an accident estimated.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103.  The examiner can normally be reached on M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/T. N./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123